Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 19 is objected to because of the following informality;
On line 5”location” should be “locations”.  Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 19-38 are rejected on the ground of nonstatutory double patenting as being patentable over claims 1, 2 and 20 of U.S. Patent No. 10,228,475.  Although the claims at issue are not identical, they are not patentable distinct from each other because the instant claims read upon the claims in the ‘475 patent.  
Specifically, comparing instant claim 19 and claim 1 of the ‘475 patent, respectively, the step of obtaining a seismic survey design reads upon the step of determining, the step of generating reads upon the steps of summing and compiling, the 
Instant claim 20 reads upon the steps of modifying and repeating in claim 1 of the patent.
Instant claim 21 reads upon the step of applying said optimal seismic survey design in claim 1 of the patent.
Instant claim 22 reads upon the step of repeating steps a-f in claim 1 of the patent.
Instant claim 23 reads upon claim 2 of the patent.
Comparing instant claim 24 with claim 20 of the patent, respectively, it is noted that the step of obtaining test seismic data reads upon the step of determining locations, the step of generating a central midpoint space array reads upon the steps of summing and compiling, the step of obtaining a filtered spectrum reads upon the steps of applying an F-K transform and applying a frequency-wavenumber filter, identifying any artifacts reads upon the step of evaluating and the step of optimizing reads upon the steps of modifying and repeating.
Instant claim 25 reads upon the steps of modifying and repeating in claim 20 of the patent.
Instant claim 26 reads upon the step of applying said optimal seismic survey design in claim 20 of the patent.

Instant claim 28 reads upon claim 2 of the patent.
Comparing instant claim 29 to claim 14 of the patent, it is noted that the steps of generating a source array, generating a receiver array, generating a filtered source array and generating a filtered receiver array read upon steps a-d of clam 14 of the patent, the step of generating a combined filtered array reads upon step f of claim 14 of the patent, the step of identifying any artifacts reads upon step g of claim 14 of the patent, and the step of optimizing reads upon steps h and i of claim 14 of the patent.
Instant claim 30 reads upon the preamble of claim 14 of the patent.
Instant claim 31 reads upon steps h and i of claim 14 of the patent.
Instant claim 32 reads upon claim 2 of the patent.
Instant claim 33 reads upon step j of claim 14 of the patent.
Comparing instant claim 34 with claim 20 of the patent, respectively, it is noted that the step of obtaining test seismic data reads upon the step of determining locations, the step of generating a central midpoint space array reads upon the steps of summing and compiling, the step of obtaining a filtered spectrum reads upon the steps of applying an F-K transform and applying a frequency-wavenumber filter, identifying any artifacts reads upon the step of evaluating and the step of optimizing reads upon the steps of modifying and repeating.
Instant claim 35 reads upon the entirety of the steps of claim 20 of the patent.
Instant claim 36 reads upon the steps of modifying and repeating in claim 20 of the patent.

Instant claim 38 reads upon the step of applying said optimal seismic survey design in claim 20 of the patent.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 19, 24, 29 and 34, it is vague and indefinite what “optimizing” the “one or more of the plurality of receiver locations or one or more of the source locations” entails especially in light of what “an optimum seismic survey design” means.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl